Bace v Tai May Realty, Inc. (2016 NY Slip Op 07264)





Bace v Tai May Realty, Inc.


2016 NY Slip Op 07264


Decided on November 3, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 3, 2016

Friedman, J.P., Renwick, Feinman, Gische, Kapnick, JJ.


2128 400803/08

[*1]Bill Bace, Plaintiff-Appellant,
vTai May Realty, Inc., Defendant-Respondent.


Bill Bace, appellant pro se.
Leslie Sultan, P.C., Brooklyn (Leslie Sultan of counsel), for respondent.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered on or about December 9, 2014, which denied plaintiff's motion to vacate a default judgment, unanimously affirmed, without costs.
Plaintiff failed to establish either a reasonable excuse or a meritorious claim to justify vacating the default judgment entered against him (see generally Eugene Di Lorenzo, Inc. v A.C. Dutton Lbr. Co. , 67 NY2d 138, 141 [1986]). While plaintiff cited his personal and medical challenges extending over a number of years, he failed to establish that those challenges reasonably would have prevented him from appearing in court on the day in question. Furthermore, plaintiff's general references to his prior motions, and his assertion that the court previously found his claims to be meritorious, do not establish a meritorious claim.
To the extent plaintiff argues that Supreme Court erred in its November 2013 order granting a default judgment to defendant, no appeal lies from a judgment entered on default (see e.g. Lowenstein v Lowenstein , 201 AD2d 286 [1st Dept 1994]). We have considered plaintiff's remaining contentions and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 3, 2016
CLERK